Citation Nr: 0626142	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-14 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for tinnitus.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from January 1992 to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied service connection for 
tinnitus.  


FINDING OF FACT

Resolving doubt in the veteran's favor, he has intermittent 
bilateral tinnitus due to acoustic trauma in service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  

However, in light of the favorable action taken herein, the 
Board finds that a detailed discussion of the RO's compliance 
with the VCAA is not necessary and that the veteran is not 
prejudiced by the Board's proceeding with final appellate 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records, including the report of the 
veteran's separation examination, are completely silent for 
any complaints of tinnitus.  

In September 2003, a VA audiological evaluation was 
conducted.  The examiner noted the veteran's report that, 
during service, he worked as an electronics technician, where 
he experienced noise exposure through his work with public 
address systems and with firing weapons.  He denied 
dizziness, a history of ear infections, ear surgery, and 
otalgia.  The veteran reported intermittent high frequency 
tinnitus in each ear which was most noticeable at night when 
it was quiet.  He denied any hearing loss.  The examiner 
indicated that the physical and audiometric examination was 
normal, with normal hearing from 250 to 8000 Hertz in each 
ear and with speech discrimination scores of 100 percent in 
each ear.  Finally, the examiner commented that the etiology 
of the veteran's reported tinnitus was not known, as it did 
not coincide with a hearing loss in the high frequencies.  

The Board notes that the veteran filed his claim for service 
connection for tinnitus fairly promptly after his separation 
from service -approximately one year later.  On his notice 
of disagreement and on his substantive appeal, the veteran 
stated that he was not exposed to any acoustic trauma prior 
to service or subsequent to his separation from service.  He 
reiterated, however, that he was exposed to noise in the 
course of his duties in service and did experience tinnitus 
on at least two occasions during service, as well as 
experiencing intermittent tinnitus currently.  

The Board recognizes that tinnitus is generally a subjective 
symptom that cannot be confirmed clinically.  In addition, 
tinnitus frequently is associated with hearing loss in the 
high frequencies, as noted by the VA audiologist, although 
the veteran has no high frequency hearing loss; accordingly, 
the audiologist indicated that the etiology of the veteran's 
tinnitus was unknown.  
Nevertheless, the veteran asserts that he perceives 
intermittent tinnitus in both ears, and the audiologist's 
report did not indicate that she found his assertion not to 
be credible.  Further, his military occupational specialty 
during service (radar technician) is consistent with his 
claimed in-service exposure to noise as a source of acoustic 
trauma that could account for his tinnitus.  Finally, there 
is no evidence of any exposure to acoustic trauma either pre-
service or post-service that could account for the tinnitus.  

Therefore, resolving all doubt in the veteran's favor, the 
Board concludes that the veteran's current intermittent 
bilateral tinnitus resulted from acoustic trauma in service.  
Accordingly, service connection for tinnitus is granted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


